GRIM, District Judge.
This is a motion by defendant to transfer this case under 28 U.S.C.A. § 1404 (a) to the Southern District of New York.
It appears from an examination of the records in this case that plaintiff, an American seaman, allegedly was injured while aboard defendant’s vessel SS EXPORT ADVENTURER on two separate occasions, once while the vessel was in the port of Calcutta, India, and again while the vessel was in the port of Philadelphia.
In support of its motion, defendant points out-that the only “fact” witness known to it is a seaman who resides in New Haven, Connecticut, where he is amenable to process from New York, but not Philadelphia. However, this factor assumes little weight when it is recognized that seamen by the very nature of their employment are often unavailable for trial and their testimony must be presented by means of depositions.
Likewise the fact that defendant’s business records, as well as certain medical records, are located in New York does not compel the conclusion that this case must be transferred at least in the absence of some clear showing that these records will have some great importance in this case.
Plaintiff’s choice of forum is entitled to great weight especially where as here defendant has waited to bring this transfer motion almost a year after the original suit was started and an answer on the merits filed.
I conclude that defendant has not met his burden of establishing that this case should be transferred to New York for the convenience of the parties and witnesses in the interest of justice. Accordingly, the motion to transfer will be denied.